Title: To George Washington from Chartier de Lotbinière, 27 January 1788
From: Chartier de Lotbinière, Michel, marquis de
To: Washington, George



Sir,
New York 27 Jany 1788

Immediately upon my return from Philadelphia I was seized with the tertian ague which was so violent in its first attacks that I still feel the effects of it—This has hitherto prevented me from giving you, by letter, some proof of my acknowledgements for the kind attention with which your Excellency honored me for the short time I was with you—But I should first have offered you the compliments of the season by wishing that you may have all the success & happiness which you deserve.
You have already learnt, Sir, & with the same satisfaction that I have, that his Britanic Majesty has been obliged to restrain (I judge for near a year & perhaps more) the resentment which he has felt against his most Christian Majesty ever since your independence, by the firm & manly answer which the Archbishop of Toulouse ordered to be given to his minister by the Ct de Mountmorin to the artful & impudent requisition made on the part of his master.
You see at the same time, into the conduct of our good King whom the safety of the United Provences had equally engaged, & how happy they were, amidst all the furious & violent measures which were taken against them, to have an ally so exact & generous as he is. & what flatters me more than anything else in the event of this business is, that it has given time to your States to unite themselves firmly under the wise Constitution which you have presented to them: And by speaking you would find him ready to disengage you very quickly by some severe examples of those troops of Spies scattered about here by half dozens upon the arrival of every British Packet, whose sole occupation

is to foment divisions & spread confusion—and give an account of the success to their chief in their Country—who are, in my opinion the only enemies whom you have to fear, & whom you may no longer dread when you have arranged yourselves under a constitution sufficiently energetic.
I have with me here at present, a young man of 13 years & two months old of the same name & family as myself but of the Branch of Allainville seperated from our’s about three centuries ago who is deficient neither in information nor abilities suitable to his birth. I will not hide it from your Excellency, that seeing my only son without Children & without a prospect of having any by his present wife, my views are to perpetuate my branch (which is the oldest in France) by his means, in case my only son of our branch dies without issue; and my design is, in the first place, to fix this young shoot in your States. I placed him, soon after my arrival here at an Acadamy at Flat Bush on Long Island, chiefly with a view for him to learn English & to be instructed in writing—He has begun his studies & speaks English well enough to enter into common conversation. When I find him properly formed, I shall have the honor to offer him to you (that you may, if you have occasion, make him one of your aid de Camps, as his ruling passion is military) and I will venture to foretell that he will not be long with you before he will merit the honor of your protection, and under a master such as you, sir, he will soon display a sufficiency of genius to render him remarkable.
Altho I have not yet had the honor to be known to Madam Washington, I dare flatter myself that you will not object to presenting my himble respects to her & with this sentiment joined to that of the most lively attachment, I have the honor to be Yr Excellency’s Most Hbe & Obedt Servt

le Mis de Chartier de Lottiniere

